Exhibit 10.2

FOURTH AMENDMENT TO CREDIT AGREEMENT AND THIRD AMENDMENT TO SECURITY AGREEMENT

THIS FOURTH AMENDMENT TO CREDIT AGREEMENT AND THIRD AMENDMENT TO SECURITY
AGREEMENT (the “Amendment”), dated as of June 30, 2006 is among SPECTRALINK
CORPORATION, a Delaware corporation (the “Borrower”), SPECTRALINK INTERNATIONAL
CORPORATION, the Lenders, and JPMORGAN CHASE BANK, N.A., as the administrative
agent (the “Administrative Agent”).

RECITALS:

A.                                 The Borrower, the Administrative Agent, and
the lenders party thereto entered into that certain Credit Agreement dated as of
December 9, 2005 (as amended by that certain First Amendment to Credit Agreement
dated December 21, 2005 among the Borrower, the Administrative Agent and the
lenders party thereto, that certain Waiver and Second Amendment to Credit
Agreement dated March 28, 2006 among the Borrower, the Administrative Agent and
the lenders party thereto, and that certain Consent and Third Amendment to
Credit Agreement dated May 17, 2006 among the Borrower, the Administrative Agent
and the lenders party thereto, the “Credit Agreement”).

B.                                    In connection with the Credit Agreement,
the Borrower, Spectralink International Corporation, and the Administrative
Agent entered into that certain Security Agreement dated as of December 9, 2005
(as amended by that certain First Amendment to Security Agreement dated as of
February 15, 2006, among the Borrower, Spectralink International Corporation,
and the Administrative Agent and that certain Second Amendment to Security
Agreement dated as of May 22, 2006 executed by Spectralink International
Corporation,  the “Security Agreement”).

C.                                   Contemporaneously with the execution of the
Credit Agreement, the Lenders advanced a $15,000,000 Term Loan to the Borrower. 
By making payments of $5,000,000 on February 6, 2006, $8,750,000 on March 8,
2006, and $1,250,000 on March 28, 2006, the Borrower repaid all of the
outstanding principal amount of the Term Loan, and all interest accrued thereon.

D.                                  The Borrower has requested that the Lenders
agree: (i) to reallocate $10,000,000 of the outstanding principal amount of the
Revolving Loans on June 30, 2006 as the “Term Loan” under the Credit Agreement
to be allocated among the Lenders pro rata based their Term Commitments set
forth on Schedule 2.01 to the Credit Agreement; (ii) to deem $10,000,000 of the
outstanding principal amount of the Revolving Loans on June 30, 2006 reduced by
the $10,000,000 being reallocated as a “Term Loan”; and (iii) that such
$10,000,000 “Term Loan” be subject to the terms and provisions of the Credit
Agreement relating to the initial Term Loan advanced under the Credit Agreement.

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows effective as of June 30, 2006:

ARTICLE I.

Definitions

Section 1.1.                                   Definitions.  Capitalized terms
used in this Amendment, to the extent not otherwise defined herein, shall have
the same meanings as in the Credit Agreement, as amended hereby.

1


--------------------------------------------------------------------------------




ARTICLE II.

Amendments to Credit Agreement

Section 2.1.                                   Amendment to Section 1.01.  The
following definitions contained in Section 1.01 of the Credit Agreement are
amended and restated in their respective entireties to read as follows:

“Term Loan” means (a) a Loan made pursuant to clause (a) of Section 2.01 and
(b)  $10,000,000 of the outstanding principal amount of the Revolving Loans on
June 30, 2006 which has been reallocated as a “Term Loan” and deemed (i)
advanced by the Lenders on June 30, 2006 in accordance with each Lender’s Term
Loan Commitment set forth on Schedule 2.01 hereto and (ii) used to reduced the
outstanding principal amount of the Revolving Loans on June 30, 2006 in an
aggregate amount equal to $10,000,000.

“Term Loan Maturity Date” means June 30, 2008.

Section 2.2.                                   Amendment to Section 1.01.  The
definition of the term “Excess Cash Flow” contained in Section 1.01 of the
Credit Agreement is deleted in its entirety.

Section 2.3.                                   Amendment to Section 2.10. 
Section 2.10 of the Credit Agreement is amended and restated in its entirety to
read as follows:

Section 2.10.                             Amortization of Term Loan.  The
Borrower hereby unconditionally promises to repay the Term Loan in equal
installments of $1,250,000 each, due and payable on the last day of each March,
June, September and December of each year commencing September 30, 2006 and
continuing until and including March 31, 2008.  Any remaining principal
outstanding under the Term Loan shall be due and payable on the Term Loan
Maturity Date.  Prior to any repayment of any Term Borrowings, the Borrower
shall select the Borrowing or Borrowings to be repaid and shall notify the
Administrative Agent by telephone (confirmed by telecopy) of such selection not
later than 11:00 a.m., Houston, Texas time, three Business Days before the
scheduled date of such repayment.  Each repayment of a Borrowing shall be
applied ratably to the Loans included in the repaid Borrowing.

Section 2.4.                                   Amendment to Section 2.11.
 Clause (d) of Section 2.11 of the Credit Agreement is amended and restated in
its entirety to read as follows:

(d)                                 [Intentionally Omitted.]

Section 2.5.                                   Amendment to Section 5.01(e). 
The two references to “May 30, 2006” contained in Section 5.01(e) of the Credit
Agreement are amended and restated to read “June 30, 2006”.

Section 2.6.                                   Amendment to Schedule 2.01. 
Schedule 2.01 of the Credit Agreement is amended to read as Schedule 2.01
hereof.

2


--------------------------------------------------------------------------------




ARTICLE III.

Amendment to Security Agreement

Section 3.1.                                   Amendment to Section 4.2(a). 
Subclause (ii) of Section 4.2(a) of the Security Agreement is amended and
restated in its entirety to read as follows:

(ii)                                on or before June 30, 2006, control
agreements covering all of its deposit and security accounts except for account
numbers 258-321542-7, 429-07987, and 429-02013 located at Merrill Lynch, Pierce,
Fenner & Smith Incorporated; provided, that the Debtors shall close their
accounts located at Merrill Lynch, Pierce, Fenner & Smith Incorporated as soon
as possible after June 30, 2006;

ARTICLE IV.

Conditions Precedent

Section 4.1.                                   Conditions.  The effectiveness of
Articles II and III of this Amendment is subject to the satisfaction of the
following conditions precedent:

(a)                                The Administrative Agent shall have received
this Amendment duly executed by the Loan Parties and the Lenders;

(b)                               The Administrative Agent shall have received
evidence, in form and substance reasonably acceptable to the Administrative
Agent, that each Loan Party has notified all of its customers and other Persons
making payment on accounts receivable and other Collateral to make all payments
thereon to a post office box or boxes (i.e. lock boxes) under the control of
Agent;

(c)                                The representations and warranties contained
herein and in all other Loan Documents, as amended hereby, shall be true and
correct in all material respects as of the date hereof as if made on the date
hereof, except for such representations and warranties limited by their terms to
a specific date;

(d)                               No Default shall have occurred and be
continuing; and

(e)                                All documentation and other legal matters
relating to this Amendment shall be satisfactory to the Administrative Agent and
its legal counsel Jenkens & Gilchrist, a Professional Corporation.

ARTICLE V.

Miscellaneous

Section 5.1.                                   Ratifications.  The terms and
provisions set forth in this Amendment shall modify and supersede all
inconsistent terms and provisions set forth in the Credit Agreement and the
Security Agreement and except as expressly modified and superseded by this
Amendment, the terms and provisions of the Credit Agreement, the Security
Agreement and the other Loan Documents are ratified and confirmed and shall
continue in full force and effect.  The Loan Parties, the Lenders party hereto,
and the Administrative Agent agree that the Credit Agreement and the Security
Agreement as amended hereby and the other Loan Documents shall continue to be
legal, valid, binding and enforceable in accordance with their respective
terms.  The Loan Parties agree that the Term Loan reallocated from the

3


--------------------------------------------------------------------------------




outstanding principal amount of the Revolving Loans on June 30, 2006 shall be
subject to the provisions of the Term Loan Promissory Notes previously executed
by the Borrower payable to certain of the Lenders.  The parties to this
Amendment agree that the reallocation of the Revolving Loans as a Term Loan as
contemplated by this Amendment shall not constitute a Default under the Credit
Agreement.

Section 5.2.                                   Representations and Warranties. 
Each Loan Party hereby represents and warrants to the Administrative Agent and
the Lenders as follows as of the date hereof and after giving effect to this
Amendment:  (a) no Default exists and (b) the representations and warranties set
forth in the Loan Documents are true and correct in all material respects on and
as of the date hereof with the same effect as though made on and as of such date
except to the extent such representations and warranties expressly relate to an
earlier date, in which case such representations and warranties shall have been
true and correct in all material respects on and as of such date.

Section 5.3.                                   Survival of Representations and
Warranties.  All representations and warranties made in this Amendment shall
survive the execution and delivery of this Amendment, and no investigation by
the Administrative Agent or any Lender or any closing shall affect the
representations and warranties or the right of the Administrative Agent or any
Lender to rely upon them.

Section 5.4.                                   References to Credit Agreement
and Security Agreement.  Each of the Loan Documents, including the Credit
Agreement and any and all other agreements, documents, or instruments now or
hereafter executed and delivered pursuant to the terms hereof or pursuant to the
terms of the Credit Agreement or the Security Agreement, as amended hereby, are
amended so that any reference in such Loan Documents to the Credit Agreement or
the Security Agreement shall mean a reference to the Credit Agreement or the
Security Agreement, respectively, as amended hereby. Each reference in the Loan
Documents to “Loan Documents” shall include a reference to this Amendment.

Section 5.5.                                   Expenses of Lender.  Borrower
agrees to pay all costs and expenses incurred by the Administrative Agent in
connection with the preparation, negotiation, and execution of this Amendment,
including without limitation, the costs and fees of the Administrative Agent’s
legal counsel, as and to the extent required by Section 10.03(a) of the Credit
Agreement.  All amounts due under this Section shall be payable not later than
three Business Days after written demand therefor, together with reasonably
detailed supporting documentation.

Section 5.6.                                   Severability.  Any provision of
this Amendment held by a court of competent jurisdiction to be invalid or
unenforceable shall not impair or invalidate the remainder of this Amendment and
the effect thereof shall be confined to the provision so held to be invalid or
unenforceable.

Section 5.7.                                   Applicable Law.  This Amendment
shall be governed by and construed in accordance with the applicable law
pertaining in the State of New York, other than those conflict of law provisions
that would defer to the substantive laws of another jurisdiction.  This
governing law election has been made by the parties in reliance (at least in
part) on Section 5–1401 of the General Obligations Law of the State of New York,
as amended (as and to the extent applicable), and other applicable law.

Section 5.8.                                   Successors and Assigns.  This
Amendment is binding upon and shall inure to the benefit of the Administrative
Agent, each Lender, the Borrower, each Subsidiary Loan Party and their
respective successors and assigns, except that neither Borrower nor any
Subsidiary Loan Party may assign or transfer any of its rights or obligations
hereunder without the prior written consent of each Lender.

Section 5.9.                                   Counterparts.  This Amendment may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.

4


--------------------------------------------------------------------------------




Section 5.10.                             Effect of Waiver.  No consent or
waiver, express or implied, by the Administrative Agent or any Lender to or for
any breach of or deviation from any covenant, condition or duty by any Loan
Party shall be deemed a consent or waiver to or of any other breach of the same
or any other covenant, condition or duty.

Section 5.11.                             Headings.  The headings, captions, and
arrangements used in this Amendment are for convenience only and shall not
affect the interpretation of this Amendment.

Section 5.12.                             ENTIRE AGREEMENT.  THIS AMENDMENT AND
THE OTHER LOAN DOCUMENTS EMBODY THE FINAL, ENTIRE AGREEMENT AMONG THE PARTIES
HERETO AND SUPERSEDE ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS
AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THIS AMENDMENT, AND MAY
NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE PARTIES HERETO.

Executed as of the date first written above.

 

SPECTRALINK CORPORATION, as Borrower

 

 

 

 

 

 

 

By:

 

 

 

Ernest J. Sampias, Chief Financial Officer,

 

 

Executive Vice President Finance and

 

 

Administration

 

 

 

 

 

 

 

SPECTRALINK INTERNATIONAL CORPORATION,

 

as a Loan Party

 

 

 

 

 

 

 

By:

 

 

 

Leah Maher, Secretary

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as the

 

Administrative Agent and as a Lender

 

 

 

 

 

 

 

By:

 

 

 

Sean J. Lynch, Vice President

 

 

 

 

 

 

 

COMERICA WEST INCORPORATED

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

5


--------------------------------------------------------------------------------




 

GUARANTY BANK

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

KEYBANK NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

LASALLE BANK NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

SILICON VALLEY BANK

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

6


--------------------------------------------------------------------------------


SCHEDULE 2.01
TO
FOURTH AMENDMENT TO CREDIT AGREEMENT AND
THIRD AMENDMENT TO SECURITY AGREEMENT

Commitments

Lender

 

Revolving Commitments

 

Term Loan
Commitments

 

JPMorgan Chase Bank, N.A.

 

$

6,250,000

 

$

2,500,000.00

 

Comerica West Incorporated

 

$

3,125,000.00

 

$

1,250,000.00

 

Guaranty Bank

 

$

3,125,000.00

 

$

1,250,000.00

 

KeyBank National Association

 

$

3,125,000.00

 

$

1,250,000.00

 

LaSalle Bank National Association

 

$

3,125,000.00

 

$

1,250,000.00

 

Silicon Valley Bank

 

$

3,125,000.00

 

$

1,250,000.00

 

U.S. Bank National Association

 

$

3,125,000.00

 

$

1,250,000.00

 

TOTAL

 

$

25,000,000.00

 

$

10,000,000.00

 

 


--------------------------------------------------------------------------------